DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 05/31/2022 in which claims 2, 5, 7-10, 11, 13 and 15-18 have been amended.
      Claims 1-19 are pending for examination.

Allowable Subject Matter
    Claims 1-19 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a page buffer connected to the selected page through bit lines and configured to perform a pre-charge operation, an evaluation operation, and a sensing operation on the bit lines during a verify operation; and a control circuit configured to store page addresses of slow pages of which a program operation speed for each is slower than an average program speed of the plurality of pages, and adjust an evaluation time of the evaluation operation according to the page addresses”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-9, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “performing a verify operation for a program operation such that an evaluation operation  is performed during a first evaluation time when a selected page is the fast page, and performing the verify operation such that the evaluation operation is performed during a second evaluation time shorter than the first evaluation time when the selected page is the slow page, wherein the program operation ends when the verify operation has passed, and classifying and performing are repeated until the verify operation passes when the verify operation has failed”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 11-13, the claims have been found allowable due to their dependencies to claim 10 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “performing the verify operation such that the evaluation operation is performed based on the first evaluation | time when the selected page is the slow page, and performing the verify operation such that the evaluation operation is performed during a second evaluation time shorter than the first evaluation time when a reference time point is reached during a program operation of the slow page, wherein the program operation ends when the verify operation has passed, and classifying and performing are repeated until the verify operation passes when the verify operation has failed”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15-19, the claims have been found allowable due to their dependencies to claim 14 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827